Court of Appeals, State of Michigan

                                               O RDER

                                                                          Cynthia Diane Stephens
People of Michigan v Michael Daniel Jeffries                                Presiding Judge

Docket No.    328 120                                                     Henry William Saad

LC No.        14-006242-FC                                                Patrick M. Meter
                                                                            Judges




                The Coun orders that the October I 0, 20 16 opi nion is hereby AMENDED to correct a
clerical error. The opinion is corrected to read November I 0, 20 16 as the date of the o pinjon.

              In all other respects, the opinion remains unchanged.




                        A true copy cnkrcd and cc11ilied by Jerome W. Zi mmer Jr.. Chief Clerk, on




                                 NOV 16 2016                 ~~~ ' ~-L-
                                       Date                               Chic~